Citation Nr: 1230618	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, claimed as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for recurrent leiomyosarcoma of the right arm, claimed as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for type 2 diabetes mellitus and leiomyosarcoma of the right arm.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals further action is warranted with respect to the issues on appeal.

The Veteran asserts that he was exposed to Agent Orange during service.  Specifically, he contends that his squadron (VP-46) was sent on temporary duty to Adak, Alaska in late 1970 and that, from there, a contingent (including the Veteran) was sent to Subic Bay to fly monitoring/tracking missions along the coast of Vietnam.  According to the Veteran, he visited Cam Rahn Bay, Vietnam three times during the deployment - once overnight and twice for a couple of hours (to refuel).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type 2 diabetes mellitus and soft-tissue sarcoma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Service personnel records reflect that the Veteran served in the Navy from June 1969 to June 1973.  He was a member of Patrol Squadron 46 (VP-46) from July 1970 to June 1973; his rating was Aviation Electronics Technician (Radio & Radio Navigation Equipment)/Airman (ATNAN).  Although service personnel records are silent for any temporary duty to Adak, Alaska or Vietnam, service treatment records indicate that he was examined on May 19, 1971, at Naval Air Station (NAS) Adak, Alaska as an Aircrew Candidate.  Thereafter, on July 12, 1971, he was seen at the dispensary at NAS Moffett Field, California.  Additionally, the Board notes that the Dictionary of American Naval Aviation Squadrons, Volume 2 (available at http://www.history.navy.mil/branches/dictvol2.htm) reflects that VP-46 was deployed to Iwakuni, Japan from February 1 1972 to August 14 1972, with a detachment at NAS Cubi Point (i.e., Subic Bay, Philippines) from February 23, 1972 to March 1, 1972 and from March 16, 1972 to April 1, 1972.  

In light of foregoing, the Board finds that the RO/AMC should make reasonable efforts to verify the Veteran's alleged herbicide exposure with the Joint Services Records Research Center (JSRRC) and/or any other appropriate facility.  Specifically, the RO/AMC should request any information regarding whether a contingent of VP-46 was dispatched from Adak, Alaska to run monitoring/tracking missions along the coast of Vietnam between May 19, 1971, and July 11, 1971.  It should also request any information regarding whether the VP-46 detachment at NAS Cubi Point was tasked with running monitoring/tracking missions along the coast of Vietnam from February 23, 1972 to March 1, 1972, and from March 16, 1972 to April 1, 1972.  Finally, the RO/AMC should request any information regarding whether the Veteran's rating (ATNAN) would have been present on any monitoring/tracking aircraft, and whether such aircraft would have had occasion to land in Vietnam for any reason (to include refueling).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the JSRRC and any other relevant facility to request information regarding:

	(a) Whether a contingent of VP-46 was dispatched from Adak, Alaska to run monitoring/tracking missions along the coast of Vietnam between May 19, 1971, and July 11, 1971.  

	(b) Whether the VP-46 detachment at NAS Cubi Point was tasked with running monitoring/tracking missions along the coast of Vietnam from February 23, 1972 to March 1, 1972, and from March 16, 1972 to April 1, 1972.  

	(c) Whether the Veteran's rating (Aviation 
Electronics Technician (Radio & Radio Navigation Equipment)/Airman ((ATNAN)) would have been present on any monitoring/tracking aircraft, and whether such aircraft would have had occasion to land in Vietnam for any reason (to include refueling).  

If any department refers the RO/AMC to a more appropriate facility in which to obtain the above-noted information, the RO/AMC should contact such facility.  All requests and responses received should be associated with the claims file.  All findings should be set forth in a report added to the record.


2.  After completion of the above, and any other development deemed necessary, review the record and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


